DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The Information Disclosure Statement filed on 23 April 2020 has been considered by the Examiner. 

Status of Claims
Claims 1-11, 14, 17-19, 22, 23, 31-37, and 42 are pending and under consideration for patentability. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Wigley on 27 April 2022.
The application has been amended as follows: 
In the Claims, please amend the claims listed below as indicated, with strikethrough text indicating material which should be deleted and bold underlined text indicating material which should be inserted. 
1.	A method for detecting vascular dysfunction in an extremity of a human body, the method comprising: 
a) providing a capillary blood flow sensor comprising:
i) a heater for applying heat to an area of skin to change a temperature of the skin from a first temperature to a second temperature and for maintaining a constant temperature gradient between the first and second temperatures, and a power source for providing a power to the heater; and 
ii) a temperature sensor for measuring the first temperature at the area of skin; 
b) determining a capillary blood flow response to a first (diagnostic) stimulation in an upper or lower extremity by: 
i) in the absence of the first stimulation, measuring the first temperature at an area of skin with the temperature sensor; 
ii) applying heat to the area of skin with the heater to change the first temperature to a second temperature and maintaining the temperature gradient constant; 
iii) measuring the heater power dissipation required to maintain the temperature gradient constant: 
iv) determining a baseline capillary blood flow as a function of the heater power dissipation based upon a linear relationship of the Fourier equation; 
v) applying the first stimulation at two or more different first stimulation intensities at the area of skin and determining two or more corresponding stimulated capillary blood flows as a function of a heater power dissipation based upon the linear relationship of the Fourier equation; and 
c) comparing the baseline capillary blood flow to each of the two or more stimulated capillary blood flows and determining a change in capillary blood flow as a function of the corresponding first stimulation intensity to detect the vascular dysfunction in the upper or lower extremity.

4.	A method according to claim 3, wherein applying the transcutaneous electrical neural stimulation (TENS) comprises the steps of: 
a) providing an electrical current waveform generator for generating an electrical stimulation signal, a controller for regulating an intensity of the electrical stimulation signal in communication with the electrical current waveform generator, one or more electrodes, and one or more leads, each lead in communication with the controller and a corresponding electrode; 
b) contacting the one or more electrodes with the area of skin; and 
c) initiating an electrical current stimulation signal through the one or more leads and into 

11.	A method according to claim 1, wherein the vascular dysfunction: Peripheral Arterial Disease (PAD)pre-PAD; derives from soft tissue injury; or is associated with muscle damage, injury, or atrophy.

14. A method according to claim 1, further comprising



31.	A system for detecting and optionally treating vascular dysfunction in an extremity of a human body, the system comprising a capillary blood flow module and a stimulation module, wherein 
a) the capillary blood flow module comprises: 
i) a heater for applying heat to an area of skin to change a temperature of the skin from a first temperature to a second temperature and for maintaining a constant temperature gradient between the first and second temperatures, and a power source for providing power to the heater; 
ii) a temperature sensor for measuring temperature at the area of skin; 
iii) a controller in communication with the heater and the temperature sensor which [A] operates the heater for maintaining the temperature gradient constant and [B] operates the temperature sensor in a first operative mode and a second operative mode, wherein 
in the first operative mode the temperature sensor measures the first temperature at the area of skin, 
and wherein in the second operative mode, the controller operates the heater to maintain the temperature gradient constant between the first and second temperatures; 
and 
iv) a processor in communication with the controller for determining a capillary blood flow units corresponding to the measured first temperature and a heater power required to maintain the temperature gradient constant; and 
b) the stimulation module comprises: 
i) an electrical current waveform generator for generating an electrical stimulation signal; 
ii) a controller for regulating the intensity of the electrical stimulation signal in communication with the electrical current waveform generator; and 
iii) at least one electrode and at least one lead, each lead in communication with the controller and a corresponding electrode.

33. 	A system according to claim 31, wherein 

42.	A method for monitoring the healing of a soft tissue injury in an extremity of a human body, the method comprising: 
a) providing a capillary blood flow sensor comprising: 
i) a heater for applying heat to an area of skin to change a temperature of the skin from a first temperature to a second temperature and for maintaining a constant temperature gradient between the first and second temperatures, and a power source for providing a power to the heater; and 
ii) a temperature sensor for measuring the first temperature at the area of skin; 
b) determining a capillary blood flow response to a stimulation at an injury in an upper or lower extremity by: 
i) in the absence of the stimulation, measuring the first temperature at an area of skin at the injury with the temperature sensor; 
ii) applying heat to the area of skin with the heater to change the first temperature to the second temperature and maintaining the temperature gradient constant; 
iii) measuring a heater power dissipation required to maintain the temperature gradient constant; 
iv) determining a baseline capillary blood flow as a function of the heater power dissipation based upon a linear relationship of the Fourier equation; 
v) applying a stimulation at a single stimulation intensity at the area of skin and determining a stimulated capillary blood flows as a function of time and a function of the heater power dissipation based upon the linear relationship of the Fourier equation; and 
c) comparing the baseline capillary blood flow to the stimulated capillary blood flows and determining a change in capillary blood flow as a function of time to detect vascular dysfunction in the upper or lower extremity.

Allowable Subject Matter
Claims 1-11, 14, 17-19, 22, 23, 31-37, and 42 are allowed.
The following is an examiner’s statement of reasons for allowance. 
The prior art of record does not disclose or suggest a capillary blood flow sensor comprising a heater configured to change a user’s skin temperature from a first temperature to a second temperature while maintaining a constant temperature gradient, and determining a capillary blood flow in response to a stimulation by measuring a heater power dissipation required to maintain the constant temperature gradient, determining a baseline capillary blood flow as a function of the heater power dissipation based upon a linear Fourier relationship, applying the stimulation, and comparing the baseline capillary blood flow to the post-stimulation blood flow in order to detect vascular dysfunction in an upper or lower extremity of the user.  
Pertinent prior art includes Naghavi et al. (US 2008/0255471 A1) and Bowman et al. (US 2013/0218034 A1). 
Naghavi describes a method for detecting vascular dysfunction in an extremity of a human body ([0002]), including the steps of providing a capillary blood flow sensor ([0011]), heating an area of skin to change the temperature of the skin from a first temperature to a second temperature ([0116], body warming, for example), using a temperature sensor for measuring the first temperature at the area of skin (figure 2, thermal energy sensor 104), determining a capillary blood flow response to a first stimulation in an upper or lower extremity ([0222]), measuring the first temperature at an area of skin with the temperature sensor ([0222]), applying heat to the area of skin with the heater to change the first temperature to a second temperature ([0222], activating the vasostimulant, for example), and determining a baseline capillary blood flow ([0222]).  However, Naghavi does not disclose or suggest maintaining a constant temperature gradient, measuring the heater power dissipation required to maintain the temperature gradient constant, determining a baseline capillary blood flow as a function of the heater power dissipation based upon a linear relationship of the Fourier equation, applying the first stimulation at two or more different first stimulation intensities at the area of skin and determining two or more corresponding stimulated capillary blood flows as a function of the heater power dissipation based upon the linear relationship of the Fourier equation, and comparing the baseline capillary blood flow to each of the two or more stimulated capillary blood flows and determining a change in capillary blood flow as a function of the corresponding first stimulation intensity to detect vascular dysfunction in the upper or lower extremity.  
Bowman describes a blood flow quantification device which establishes a baseline capillary blood flow ([0023]), applies heat to an area of interest ([0028]), and monitors the resulting change in capillary blood flow ([0023], [0025]).  Bowman further describes monitoring vascular changes while performing the described method ([0024]).  However, Bowman does not disclose or suggest providing a constant temperature gradient, applying stimulation to the area of interest, or the limitations of measuring the heater power dissipation required to maintain the temperature gradient constant, determining a baseline capillary blood flow as a function of the heater power dissipation based upon a linear relationship of the Fourier equation, applying the first stimulation at two or more different first stimulation intensities at the area of skin and determining two or more corresponding stimulated capillary blood flows as a function of the heater power dissipation based upon the linear relationship of the Fourier equation, and comparing the baseline capillary blood flow to each of the two or more stimulated capillary blood flows and determining a change in capillary blood flow as a function of the corresponding first stimulation intensity to detect vascular dysfunction in the upper or lower extremity.  
The Examiner respectfully submits that, due to the specificity of the steps recited, the prior art of record does not disclose or suggest a method or system substantially equivalent to that claimed.  Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Ankit D Tejani/
Primary Examiner, Art Unit 3792